Citation Nr: 0600992	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  05-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker






INTRODUCTION

The veteran served on active duty from March 1964 to February 
1969.

This case comes to the Board of Veteran's Appeals (Board) 
from a March 2004 rating decision.  The veteran filed a 
notice of disagreement in July 2004.  The RO issued a 
statement of the case in June 2005, and the veteran perfected 
his appeal in June 2005.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss was 
incurred in or aggravated by service.

2.  The preponderance of the evidence is against a finding 
that the veteran's current tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.385 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A November 2003 letter from the RO clearly advised the 
veteran of the first, second and third elements required by 
Pellegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  However, he has effectively been notifed of the need 
to provide such evidence.  The November 2003 letter informed 
him that additional information or evidence was needed to 
support his claims and asked him to send the information or 
evidence to the RO.  In addition, a June 2005 statement of 
the case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes the "any evidence in the 
claimant's possession" language.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.

Although notice was provided after the initial adjudication 
of the veteran's claims, he was not prejudiced thereby 
because this was harmless error.  The RO sent the veteran 
notice in November 2003 and readjudicated his claims in the 
June 2005 statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claims, 
and respond to VA notices.


As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant private 
treatment records.  A VA examination was conducted in October 
2002,  and its subsequent report has been reviewed.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II. Claims for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A § 1110.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. § 
3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).

Chronic diseases, including sensorineural hearing loss may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet App. 
292 (1991).  Accordingly, "a lasting worsening of the 
condition" that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet App. 183, 189 n. 2 
(1997); See also Verdon v. Brown, 8 Vet App. 529, 538 (1996).

A. Bilateral hearing loss

The veteran asserts (such as in statements dated in November 
2003 and July 2004) that he has hearing loss resulting from 
exposure to small arms fire and explosions while serving on 
active duty in Vietnam.  His DD-214 confirms that he was 
awarded, among other things, the Combat Infantry Badge (CIB) 
and was designated an expert with the M-14 and M-16 rifles.

The Board notes that the veteran currently has hearing loss.  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  A March 2003 VA audiology report 
reflected pure tone thresholds of 95 decibels at 3000 Hertz 
in the right ear and 70 decibels at 2000 Hertz in the left 
ear, and speech recognition scores of 80 percent in the right 
ear, and 76 percent in the left ear.

However, the VA examiner in March 2004 concluded that the 
veteran's hearing loss was not due to his military noise 
exposure.  She further opined that the reason for her 
conclusion was the fact that the veteran's induction 
audiogram reflected bilateral, high-frequency hearing loss, 
which was noted in his medical records.  The veteran's 
induction audiogram (dated February 1964) does reflect pure 
tone thresholds of 45 decibels at 4000 Hertz in the right 
ear, and 50 decibels at 4000 Hertz in the left ear, and the 
examiner noted in the report of medical examination that the 
veteran suffered from high-frequency, bilateral hearing loss.  

As previously stated, if a preexisting disease manifests no 
increase in severity during service, there is no aggravation.  
38 C.F.R. § 3.306(b).  Indeed, the veteran's hearing appeared 
to improve during his active duty military career.  For 
example, an examination in January 1966 reflected the 
following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
15

Pure tone thresholds recorded in the veteran's separation 
examination (dated February 1969) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The remainder of the claims file is negative for 
corroborating evidence of worsening or aggravation of 
bilateral hearing loss during the veteran's active duty 
military career.  

The weight of the evidence fails to demonstrate that the 
veteran currently has bilateral hearing loss that is related 
to his active duty (including having been aggravated 
therein).  While the veteran himself has claimed that he has 
bilateral hearing loss related to service, as a layman he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B. Tinnitus

Although the veteran has been diagnosed as having tinnitus 
(following a VA audiology examination in March 2004), no 
evidence reflects that he was diagnosed as having tinnitus in 
service or within a year of discharge.  In fact, the veteran 
himself stated during this examination that his tinnitus had 
begun 10 to 15 years before (which would still have been 20 
years after discharge from active duty).  Further, no medical 
professional has linked his tinnitus to service.  

To the extent that the veteran himself has claimed he 
currently has tinnitus which is related to service, as a 
layman he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


